Citation Nr: 1145254	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  07-17 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a surgical scar, status post cholecystectomy (gall bladder removal) with epigastric hernia repair. 

2.  Entitlement to an initial rating in excess of 10 percent for tension headaches. 

3.  Entitlement to an initial rating in excess of 10 percent for uterine fibroids. 

4.  Entitlement to an initial rating in excess of 10 percent for hypothyroidism. 

5.  Entitlement to an initial, compensable rating prior to April 23, 2010, and entitlement to a rating in excess of 10 percent thereafter for a lumbosacral strain.

6.  Entitlement to an initial, compensable rating prior to March 30, 2010, and entitlement to a rating in excess of 10 percent thereafter for residuals of a right ankle sprain.

7.  Entitlement to an initial, compensable rating for bunions with plantar fasciitis and degenerative joint disease of the left, first metatarsophalangeal joint. 

8.  Entitlement to an initial, compensable rating for hemorrhoids. 

9.  Entitlement to an initial, compensable rating for irritable bowel syndrome. 

10.  Entitlement to an initial, compensable rating for deviated nasal septum with allergic rhinitis. 

11.  Entitlement to an initial, compensable rating for residuals of a cholecystectomy. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeals from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to an increased ratings for headaches, for bilateral bunions and for a deviated septum with rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected surgical scar, status post cholecystectomy (gall bladder removal) with epigastric hernia repair is a single, deep scar which is not on the head or face and is manifested by complaints of pain, but is it not productive of any limitation of motion of the right leg; the scar measures .4 centimeter by 4 centimeters.  

2.  The service-connected uterine fibroids are manifested by a displacement of the uterus which is not marked and normal menstrual cycles. 

3.  The service-connected hypothyroidism is manifested by complaints of cold intolerance and fatigue and requires continuous medication to control.  

4.  As of February 2009, the service-connected lumbar strain is manifested by muscle spasm; during the entire appeal period, forward flexion of the spine was greater than 60 degrees and the combined range of motion of the lumbar spine was greater than 120 degrees.  

5.  Prior to March 30, 2010, the symptomatology associated with the service-connected residuals of a right ankle sprain was productive of complaints of pain but no limitation of motion; as of April 23, 2010, the service-connected disability is productive of, at most, moderate limitation of motion of the ankle.  

6.  During the entire appeal period, the service-connected hemorrhoids were, at most, mild to moderate, without objective evidence of anal fissures. 

7.  During the entire appeal period, the service connection irritable bowel syndrome was productive of disturbances of bowel function with occasional episodes of abdominal distress. 

8.  During the entire appeal period, there is no competent evidence which attributes any symptomatology to the service-connected residuals of a cholecystectomy other than via the separately rated scar. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in excess of 10 percent for surgical scar, status post cholecystectomy (gall bladder removal) with epigastric hernia repair, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Codes 7804, 7805 (2011).

2.  The criteria for entitlement to an initial rating in excess of 10 percent for uterine fibroids, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.116, Diagnostic Codes 7699-7622 (2011).

3.  The criteria for entitlement to an initial rating in excess of 10 percent for hypothyroidism, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.119, Diagnostic Code 7903 (2011).

4.  The criteria for entitlement to a rating of 10 percent but no more, has been met for a lumbosacral strain as of February 2009. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).

5.  The criteria for an initial, compensable rating prior to March 30, 2010, and for a rating in excess of 10 percent thereafter for residuals of a right ankle sprain, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5271 (2011).

6.  The criteria for entitlement to an initial, compensable rating for hemorrhoids, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38  C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7336 (2011).

7.  The criteria for entitlement to an initial, compensable rating for irritable bowel syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38  C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7319 (2011).

8.  The criteria for entitlement to an initial, compensable rating for residuals of a cholecystectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38  C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7318 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Initially, the Board notes that the issues on appeal revolve around challenges to initial ratings assigned by the RO.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (the Court)  held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91.  Thus, VA did not need to send the Veteran new notices in connection with her current claims for increased ratings.  Furthermore, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussion a May 2009 VCAA letter has informed the appellant of the information and evidence necessary to warrant entitlement to increased ratings for the disabilities on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the new law and regulations.  The record demonstrates that all VA and private records have been obtained to the extent possible.  The Veteran has been afforded appropriate VA examinations.  The VA examinations were based on a physical examination of the Veteran as well as a review of her subjective complaints.  Evidence was provided as to the extent of symptomatology associated with the service-connected disabilities.  The evidence is sufficient for the Board to accurately adjudicate these claims.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issues on appeal.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which she had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, her statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to her through her senses, she does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  


General increased ratings criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007), Fenderson v. West, 12 Vet. App. 119 (1999).


Entitlement to an initial rating in excess of 10 percent for a surgical scar, status post cholecystectomy (gall bladder removal) with epigastric hernia repair

In June 2005, the Veteran submitted a claim of entitlement to service connection for residuals of a surgical scar.  In December 2005, the RO granted service connection for a surgical scar, status post cholecystectomy (gall bladder removal) with epigastric hernia repair and assigned a 10 percent disability evaluation, effective from October 1, 2005.  The Veteran has expressed dissatisfaction with the initial disability evaluation assigned.  

The service-connected surgical scar, status post cholecystectomy (gall bladder removal) with epigastric hernia repair is evaluated as 10 percent disabling under Diagnostic Codes 7805-7804.  

As a preliminary matter, the Board notes that on September 23, 2008, VA amended the criteria for evaluating disabilities due to scars to "more clearly reflect [VA's] policies concerning the evaluation of scars."  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the appellant has not requested such consideration.  Thus, the prior version of the rating criteria will be applied.

Under those criteria, scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 (effective August 30, 2002, to October 23, 2008).  The appellant is entitled to be rated under the Diagnostic Code which allows the highest possible evaluation for the clinical findings shown on objective examination.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

At the time of August 2005 VA examination, the Veteran reported that a cholecystectomy was performed in 2001 and, following the procedure, she developed a small hernia at the incision.  The hernia was thereafter repaired.  Since that time, she had had pain in the scar that occurred twice per month.  The pain was fleeting and the Veteran denied any effect on her job or outside activities.  Physical examination revealed a well healed surgical scar in the epigastric region measuring 4 centimeters by 1 millimeter that was flesh colored and very slightly raised.  The scar was nontender to palpation.  The pertinent diagnosis was status post cholecystectomy complicated by epigastric hernia, which required surgery to repair.  

On VA examination in March 2010, it was noted that the Veteran had a 4 centimeter wide and 4 centimeter long scar which was a residual of cholecystectomy/hernia repair.  The scar was not painful and had no signs of skin breakdown.  The scar was deep but did not have any inflammation, edema or keloid formation.  The scar did not have any other disabling effects.  The examiner opined that the scar did not have any effects on the Veteran's occupation and no effects on her activities of daily living.  

The Board finds that an increased rating is not warranted under Diagnostic Code 7800.  Diagnostic Code 7800 pertains to scars of the head, face, or neck and is therefore not applicable in this case.  The scar to be rated by the Board is on the Veteran's trunk.  

Under Diagnostic Code 7801, scars (other than those of the head, face, or neck), that are deep or that cause limited motion are rated as follows:  If the area or areas exceed 6 square inches (39 sq. cm.), a 10 percent rating is assigned.  If the area or areas exceed 12 inches (77 sq. cm.), a 20 percent rating is assigned.

Note (1) following this code provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.

The evidence of record is divided with regard to whether the service-connected scar is a deep scar.  The examiner who conducted the March 2010 VA examination noted that the scar was deep.  However, there is no evidence of record indicating that the scar is accompanied by any underlying soft tissue damage.  No health care professional has acknowledged the presence of this symptomatology.  The Board finds the evidence of record does not support a finding that the service-connected scar is a deep scar with underlying soft tissue damage.  Even if there was competent evidence demonstrating that the scar met the definition of a "deep" scar, the size of the scar does not equate to a compensable evaluation under Diagnostic Code 7801.  The service-connected scar, while being deep, is not of sufficient size to warrant a compensable evaluation under Diagnostic Code 7801 at any time during the appeal period.  

Under Diagnostic Code 7802, scars (other than those of the head, face, or neck), that are superficial and that do not cause limited motion are assigned a maximum 10 percent rating if the scar covers an area of 144 square inches (929 sq. cm.) or more.

Note (1) to this code provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.

In the current case, the Veteran's scar is classified as deep as set out above.  To the extent that it can be argued that the scar is superficial, it still does not warrant a compensable evaluation under Diagnostic Code 7802.  The scar in question does not meet the area requirements for a compensable rating under this code at any time during the appeal period.

Diagnostic Code 7803 provides a maximum 10 percent rating for a superficial scar which is unstable.  Note (1) to this code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  In this case, the VA medical examinations have shown that the appellant's scar is stable.  She has not contended otherwise.  Thus, this provision is not for application.

Under Diagnostic Code 7804, a maximum 10 percent rating is warranted for superficial scars which are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The appellant has been awarded an initial 10 percent rating for the service-connected scar pursuant to this code based on the presence of pain.  The Board further finds that a rating in excess of 10 percent is not warranted for the service-connected scar under Diagnostic Code 7804 as the disability on appeal only involves one scar which is painful.  A rating in excess of 10 percent requires three or more scars which are unstable or painful under Diagnostic Code 7804.  

Under Diagnostic Code 7805, scars are rated on limitation of function of the affected part.  The Board finds that an increased rating is not warranted under this Diagnostic Code at any time during the appeal period as there is no competent evidence of record documenting that the service-connected scar is productive of any limitation of motion of any body part.  The Veteran has not reported such symptomatology nor is there any objective evidence of such symptomatology.  

Based on the above, the Board finds the symptomatology associated with the service-connected surgical scar more nearly approximates a 10 percent rating under Diagnostic Code 7804.  


Entitlement to an initial rating in excess of 10 percent for uterine fibroids

In June 2005, the Veteran claimed entitlement to service connection for uterine fibroids.  In December 2005, the RO granted service connection for uterine fibroids and assigned a 10 percent disability evaluation, effective from October 1, 2005.  The Veteran has expressed dissatisfaction with the initial disability evaluation assigned.  

The service-connected uterine fibroids are evaluated currently evaluated as 10 percent disabling under Diagnostic Code 7699-7622.  Diagnostic Code 7622 provides the rating criteria for displacement of the uterus.  With marked displacement and frequent or continuous menstrual disturbances a 30 percent rating is warranted.  When there is adhesions and irregular menstruation, a 10 percent evaluation is warranted.  38 C.F.R. § 4.116, Diagnostic Code 7622. 

Another potentially applicable Diagnostic Code is Diagnostic Code 7613.  This Diagnostic Code provides the rating criteria for evaluation of diseases, injuries or adhesions of the uterus.  Under this Diagnostic Code, a noncompensable rating is warranted for symptoms that do not require continuous treatment; a 10 percent rating is warranted for symptoms that require continuous treatment for control; and a maximum 30 percent rating is warranted for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116, Diagnostic Code 7613. 

On VA examination in August 2005, physical examination revealed that the uterus was retroverted and irregular.  The Veteran reported at the time of the examination that her menses were normal.  The pertinent diagnosis was uterine fibroids with associated menorrhagia and hysmenorrhea since 2001.  A sonogram was interpreted as revealing mild enlargement of the uterus which was retroverted.  

At the time of the most recent VA examination which was conducted in April 2010, the Veteran reported she did not know what caused her uterus to be displaced but it was found during an annual examination.  She was informed that her uterus was tilted backward.  She reported experiencing cramping and fullness.  The menstrual cycle was reported to be normal.  Physical examination revealed that the uterus was retroverted and felt top normal.  There was no prolapse of the uterus and no uterine displacement.  The pertinent diagnosis was displacement of the uterus.  The examiner opined that the disorder had no significant effects on the Veteran's usual occupation.  There is an annotation in the examination report that the disorder had been intermittent with remissions but required continuous care.  

The Board finds that a compensable rating is not warranted for the uterine fibroids when the disorder is evaluated under Diagnostic Code 7622.  There is no competent evidence of record documenting that the Veteran experiences marked displacement of the uterus.  While there is evidence that the uterus might be displaced and this is not uncontradicted, there is no finding by a health care professional that the displacement rises to a level of "marked displacement."  The Board finds that a compensable evaluation is not warranted for the service-connected disability under this Diagnostic Code based on the most recent VA examination.  The Veteran's menstrual cycle was reported to be normal at that time.  There is no competent evidence of record linking menstrual problems to the service-connected fibroids.  The Veteran reported that her menses were normal at the time of the August 2005 and April 2010 VA examinations.  

The Board finds that a rating in excess of 10 percent is not warranted for the uterine fibroids when the disorder is evaluated under the General Rating Formula for Diseases, Injuries or Adhesions of Female Reproductive Organs.  The report of the most recent VA examination which was conducted in April 2010 includes the annotation that the Veteran's gynecological symptoms had been intermittent with remissions but required continuous care.  It is not apparent to the Board what prompted the finding that the disorder required continuous care.  Regardless, this symptomatology warrants, at most, a 10 percent rating under the General Rating Formula for Diseases, Injuries or Adhesions of Female Reproductive Organs.  There is no competent evidence of record indicating that, whatever symptoms are associated with the service-connected disability, are not controlled by continuous medication.  


Entitlement to an initial rating in excess of 10 percent for hypothyroidism

In June 2005,the Veteran submitted a claim of entitlement to service connection, in pertinent part, for hypothyroidism.  In December 2005, the RO granted service connection for the disability and assigned a 10 percent rating effective from October 1, 2005.  The Veteran has disagreed with the initial disability evaluation assigned for the service-connected hypothyroidism.  

The service-connected hypothyroidism has been evaluated as 10 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7903.  Under Diagnostic Code 7903, hypothyroidism with fatigability, or; continuous medication required for control, is rated 10 percent disabling.  Hypothyroidism with fatigability, constipation, and mental sluggishness is rated 30 percent disabling.  A 60 percent rating is warranted for muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119 , Diagnostic Code 7903. 

In August 2005, the Veteran underwent a VA examination.  She was diagnosed with hypothyroidism in 1998 when she presented with weight gain, fatigue, feeling cold all the time and dry skin.  She reported that she was put on medication.  She noted improvements in most of her symptoms when she began the medication.  The Veteran denied that the disorder had any effect on her job or outside activities.  The pertinent diagnosis was hypothyroidism.  

At the time of a May 2006 peripheral nerves VA examination, the Veteran reported longstanding problems with sleeping at night.  There was also well documented daytime sleepiness.  The Veteran took naps at lunchtime.  The pertinent diagnosis was idiopathic insomnia with no evidence of obstructive sleep apnea by polysomnogram.  There was no indication that fatigue was linked to hypothyroidism.  

A separate August 2005 VA examination report includes the annotation that the Veteran had longstanding difficulty with sleeping at night as well as well documented increased daytime sleepiness.  She would take naps during lunch.  The pertinent diagnosis was insomnia with daytime hypersomnolence which had recently improved.  The sleepiness was not due to obstructive sleep apnea but was likely related to narrowed nasal airways and possibly other causes.  Hypothyroidism was not listed as another potential cause.

In May 2006, the Veteran informed a clinician that she had been feeling extremely fatigued over the last few days.  She reported she had increased hours at work.  The diagnosis was hypothyroidism.  

In September 2007, the Veteran was seen by an endocrinologist.  The diagnosis was excessive thyroid hormone therapy.  In November 2007, the Veteran informed the physician that she had some fatigue which she felt was due to inadequate time for sleeping.  The assessment was hypothyroidism.  

In December 2007, it was noted that the Veteran did not have any endocrine symptoms.  There was no temperature intolerance, no hot flashes and no change in libido.  The Veteran also denied feeling tired or fatigued.  

In February 2008, the Veteran reported feeling tired or poorly.  She denied chills.  

In September 2008, the Veteran informed a clinician that she felt slightly tired and frequently felt cold.  The diagnosis was hypothyroidism.  

In a June 2009 statement, the Veteran wrote that her hypothyroid medication regulated her hormones but did not help with her fatigue and cold sensitivity.  

A VA examination of the thyroid for compensation and pension purposes was conducted in April 2010.  The Veteran reported she experienced cold intolerance and fatigue.  The examiner noted that continuous medication was required to treat the disability.  There were no menstrual symptoms, skin and hair symptoms, neurologic or psychiatric symptoms, muscle symptoms, eye symptoms, neck symptoms or gastrointestinal symptoms.  The examiner determined that there were no pertinent neurologic or psychiatric findings including no signs of dementia or depression.  There were no signs of slow speech.  The diagnosis was primary hypothyroidism.  The examiner found that the current symptoms were attributable to either hypothyroidism or iron deficiency anemia (the examiner was unable to determine this) but not due to irritable bowel syndrome or cholecystectomy.  The examiner opined that the disability did not have any effects on the Veteran's usual occupation and no effects on the activities of daily living.  

The Board finds that an increased rating is not warranted at any time during the appeal period for the service-connected hypothyroidism.  The Veteran has reported complaints of cold intolerance and fatigue which she attributes to the disability.  The symptomatology reported by the Veteran does not warrant a rating in excess of 10 percent under Diagnostic Code 7903.  The diagnostic criteria for ratings in excess of 10 percent are listed as conjunctive requirements by the use of the word "and."  With regard to the 30 percent rating, the clinical record includes complaints of constipation but these have been linked to her service-connected irritable bowel syndrome and not to the thyroid disorder.  There are no complaints of or findings of mental sluggishness.  There is no medical evidence demonstrating that the service-connected disability is productive of all three criteria required for the 30 percent evaluation.  The Veteran has not reported that she has any muscular weakness, mental disturbance and weight gain due to the thyroid disorder.  To the extent that any of these symptoms are present in the clinical record, and that evidence is scarce, there is no medical evidence documenting that the service-connected disability is productive of all three criteria required for the 60 percent evaluation.  The Veteran has reported that she experiences cold intolerance and fatigue.  She has not opined that she experienced any cardiac involvement or mental disturbance due to the disability.  Significantly, there is no medical evidence suggesting that the service-connected disability is productive of all six of the criteria required for the 100 percent evaluation.  

Based on the above, the Board finds the service connection hypothyroidism more nearly approximates a 10 percent evaluation under Diagnostic Code 7903.  


Entitlement to an initial, compensable rating prior to April 23, 2010 and entitlement to a rating in excess of 10 percent thereafter for a lumbosacral strain

In June 2005, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for residuals of a low back injury.  In December 2005, the RO granted service connection for lumbar strain and assigned a noncompensable rating effective from October 1, 2005.  The Veteran has disagreed with the initial disability evaluation assigned for the service-connected lumbar strain.  In October 2009, the RO granted an increased rating to 10 percent for the lumbar strain, effective from April 23, 2010.  The Veteran has not indicated that she is satisfied with the 10 percent disability evaluation assigned and the issue remains on appeal.  

The service-connected lumbar sprain is evaluated under the General Rating Formula for Diseases and Injuries of the Spine which provides for the following:  a 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4): Round each range of motion measurement to the nearest five degrees.  Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral fracture or dislocation  5236 Sacroiliac injury and weakness  5237 Lumbosacral or cervical strain  5238 Spinal stenosis  5239 Spondylolisthesis or segmental instability  5240 Ankylosing spondylitis  5241 Spinal fusion  5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

At the time of an August 2005 VA examination, the Veteran reported infrequent back pain.  She had not missed any work recently due to back pain but had in the past.  The Veteran denied that her back problems had any effect on her outside activities.  Physical examination revealed no tenderness to palpation.  The range of motion was forward flexion to 90 degrees; extension to 30 degrees; lateral bending to 30 degrees bilaterally and rotation to 30 degrees bilaterally.  The examiner noted that all the ranges of motion were accomplished without pain.  The examiner opined that it would be speculative to comment further on any additional loss of motion due to pain on use or during flares.  The pertinent diagnosis was lumbar sprain with associated scoliosis.  

In March 2006, physical examination of the musculoskeletal system was determine to be normal.  

A clinical record dated in June 2006 reveals the Veteran denied prior back injury or significant back pain but reported a history of scoliosis.  

A review of symptoms conducted in December 2007 resulted in a finding of no musculoskeletal symptoms.  

In March 2008, the Veteran's representative wrote that the Veteran experienced extremely painful motion of the lumbar spine.  

In February 2009, the Veteran complained, in part, of lower back pain.  Physical examination revealed lower back stiffness with no radiation to the lower extremities.  Spasm of the lumbosacral spine was observed.  There was a full range of motion.  The pertinent assessment was lumbago and lumbar paraspinals muscle tension and not likely radiculopathy.  

In March 2009 the Veteran reported that she had low back pain which had intensified in the last three months.  The range of motion was determined to be forward flexion to 70 degrees, rotation to the left and right of 30 degrees and back bending of 20 degrees.  All motion caused tightness in the thoraco-lumbar area.  The pertinent assessment was mechanical low back pain.  

In April 2009 the Veteran reported that she had low back pain which had intensified in the last three months.  The range of motion was determined to be forward flexion to 120 degrees, rotation to the left and right of 30 degrees and back bending of 20 degrees.  All motion was without pain.   

In May 2009 the Veteran reported several times that she had low back pain which had intensified in the last three months.  One of the records revealed the range of motion was determined to be forward flexion to 120 degrees, rotation to the left and right of 30 degrees and back bending of 20 degrees.  All motion was without pain.  Another record dated the same month includes the annotation that the Veteran's low back was tender to palpation and spasm was present.  An X-ray was interpreted as revealing mild degenerative changes and mild disc bulge at L4-5.   

In June 2009, the Veteran wrote that she experienced daily pain in her back which made it difficult to pursue some day to day tasks.  

A VA examination was conducted in April 2010.  The Veteran reported worsening back pain over the years.  The pain was described as constant and she reported flares of pain approximately once per week.  During flares, she experienced limited motion in her back.  There were no incapacitating episodes of spinal disease.  She reported a history of muscle spasm.  Physical examination revealed no ankylosis.  Tenderness was present.  The range of motion of the thoraco-lumbar spine was reported as follows:  forward flexion to 75 degrees; extension from 0 to 30 degrees; lateral bending from 0 to 45 degrees bilaterally and lateral rotation from 0 to 45 degrees bilaterally.  There was objective evidence of painful motion.  The examiner found that there was no additional loss of motion after three repetitions.  The pertinent diagnosis was lumbosacral strain.  The examiner opined that there was no significant effects on the Veteran's occupation.  With regard to activities of daily living, there was only mild effect on chores, and exercise and a moderate effect on sports but no other effects.  

The Board finds that an increased rating to 10 percent, but no more, is warranted for the service-connected lumbosacral sprain under Diagnostic Code 5237 prior to April 23, 2010.  Clinical records dated in February 2009 and May 2009 include observations of the presence of muscle spasms.  Additionally, at time of the most recent VA examination which was conducted in April 2010, the Veteran reported a history of muscle spasms.  Additionally, physical examination revealed tenderness in the thoracolumbar spine.  Based on this, the Board finds the symptomatology associated with the service-connected lumbosacral sprain more nearly approximates a 10 percent evaluation under the General Rating Formula or Diseases and Injuries of the Spine as of the date of the February 2009 clinical record which documented the presence of muscle spasm.  

The Board finds that a rating in excess of 10 percent is not warranted at any time during the appeal period.  There is no evidence of record documenting that the service-connected low back disability was ever productive of sufficient limitation of motion to warrant greater than a 10 percent evaluation.  The greatest level of impairment is recorded in March 2009 at which time the pertinent range of motion added up to 150 degrees.  This was so even though the range of motion of lateral bending was not recorded and therefore incapable of being added.  There is no evidence in the examination that the range of motion of lateral bending was restricted.  

While the Veteran has reported the presence of muscle spasm which has been confirmed by physical examination, there is no evidence, either from the Veteran or in the clinical records or reports of VA examinations which indicate that the spasm was severe enough to be productive of abnormal gait or abnormal spinal contour.  The examiner who conducted the most recent VA examination found that neither of these symptoms was present.  

There is no evidence of record indicating that the service-connected back disability is productive of incapacitating episodes at any time during the appeal period.  There is no evidence of record demonstrating that the Veteran was prescribed bed rest for treatment of her service-connected back disability.  

There is no evidence of record demonstrating presence of ankylosis of the spine.  There is no evidence of record demonstrating that the service-connected spine disability is productive of any neurologic abnormalities.  

An increased rating is not warranted upon consideration of pain on use or during flares.  No health care professional has quantified the extent of additional loss the Veteran might experience during flares of pain to the extent that the rating schedule could be applied.  The examiners have stated that such opinion would require speculation.  

Based on the above, the Board finds that the service connection lumbar sprain more nearly approximated a 10 percent disability evaluation as of May 2009.  A higher rating is not warranted prior to that time or thereafter.


Entitlement to an initial, compensable rating prior to March 30, 2010, and entitlement to a rating in excess of 10 percent thereafter for residuals of a right ankle sprain

In June 2005, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for residuals of a right ankle injury.  In December 2005, the RO granted service connection for status post right ankle sprain and assigned a noncompensable rating effective from October 1, 2005.  The Veteran has disagreed with the initial disability evaluation assigned for the service-connected status post right ankle sprain.  In October 2010, the RO granted an increased rating to 10 percent for the right ankle disability and assigned an effective date of April 23, 2010.  The Veteran has not indicated that she is satisfied with the 10 percent evaluation assigned and the issue remains on appeal.  

The service-connected residuals of a right ankle sprain are evaluated under Diagnostic Code 5271.  This Diagnostic Code provides for a 10 percent evaluation for moderate limitation of motion of the ankle and a 20 percent evaluation for marked limitation of motion of the ankle.

The normal range of motion of the ankle is dorsiflexion from 0 t0 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71 Plate II.  

At the time of an August 2005 VA examination of the right ankle, the Veteran reported her ankle bothered her several times per week.  There was no swelling or buckling but the ankle popped frequently.  The Veteran denied any loss of motion either at baseline or after repetitive use.  When her ankle hurt, she was unable to run but it did not affect her job.  Physical examination revealed slight tenderness.  The ankles had a full range of motion.  The examiner found it would require speculation to determine if the Veteran experienced any additional limitation of motion beyond what was described as a result of pain on use or during flares.  An X-ray of the right ankle was interpreted as revealing no fracture or dislocation.  The pertinent diagnosis was right ankle pain of an unclear etiology, status post right ankle sprain with a normal X-ray.  

In July 2008, it was noted that the Veteran had presented to the emergency room with extremity pain and burning.  The diagnosis was ankle sprain.  The initial pain was on top of the foot.  She wore flat shoes and the pain decreased.  When wearing heels, the pain returned.  The examiner opined it sounded like tarsal tunnel syndrome.  

In March 2009, the Veteran sought treatment for bilateral foot pain but did not mention any problems with her ankles.  

At the time of a March 2010 examination of the feet, it was noted that the motion of the Veteran's ankles was limited to 10 degrees of dorsiflexion and 40 degrees of plantar flexion.  There was no pain on dorsiflexion or plantar flexion.  The examiner found it would require speculation to determine if the Veteran experienced any additional limitation of motion beyond what was described as a result of pain on use or during flares.  

The Board finds that a compensable rating is not warranted for the service-connected residuals of a right ankle sprain at any time prior to March 30, 2010.  The clinical records dated during this time period document very infrequent complaints of problems with the right ankle.  The only medical evidence of impairment of the ankle during the appeal period was the July 2008 clinical record when the Veteran sought emergency room treatment.  There is no indication in the record that the symptoms which prompted this visit where chronic.  The Board finds the evidence of record dated prior to March 30, 2010 more nearly approximates a noncompensable evaluation under Diagnostic Code 5271.  This finding is supported by the fact that there is no evidence of any significant impact on the Veteran's occupation as a result of the service-connected ankle disability.  The Veteran is apparently able to compensate at work when she has flares of ankle pain.  

The Board finds that a rating in excess of 10 percent is not warranted for the service-connected residuals of the right ankle sprain beginning in March 30, 2010.  There is no competent evidence dated during the pertinent time period which indicates, in any way, that the service-connected right ankle disability is manifested by anything more than moderate limitation of right ankle motion.  VA examination conducted that month documented a loss of approximately 1/2 of the possible range of dorsiflexion (10 degrees out of a possible 20) and 1/8 of the possible range of plantar flexion (40 degrees out of a possible 45).  Significantly, while the Veteran experienced some limitation of motion, the remaining motion was pain free.  The Board finds this symptomatology more nearly approximates moderate limitation of motion of the right ankle.  

A higher rating is not warranted upon consideration of pain on use or during flares.  No health care professional has quantified the extent of additional loss the Veteran might experience during flares of pain to the extent that the rating schedule could be applied.  The examiners have stated that such opinion would require speculation.  


Entitlement to an initial, compensable rating for hemorrhoids

In June 2005, the Veteran submitted a claim of entitlement to service connection for hemorrhoids.  In December 2005, the RO granted service connection for hemorrhoids and assigned a noncompensable evaluation, effective from October 1, 2005.  The Veteran has expressed dissatisfaction with the initial disability evaluation assigned.  

Hemorrhoids which cause persistent bleeding with secondary anemia, or with fissures are rated as 20 percent disabling.  Large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences are rated as 10 percent disabling.  Mild or moderate hemorrhoids are rated as noncompensable.  38 C.F.R. § 4.114, Diagnostic Code 7336.

A June 2005 colonoscopy did not result in a finding of fissures or hemorrhoids.  

On VA examination in August 2005, the Veteran reported she was diagnosed with hemorrhoids in 1997.  She reported episodes of rectal bleeding and pain which was relieved with medication.  She reported the last episode was one week prior.  Physical examination revealed small internal and external hemorrhoids.  The pertinent diagnosis was hemorrhoids with rectal bleeding and pain.  

A separate VA examination report dated in August 2005 reveals the Veteran reported intermittent hemorrhoid flares.  She estimated flares occurred three times per week.  She denied that the hemorrhoids had any effect on her occupation.  During flares, she tended to lay low and avoid strenuous activity.  

In December 2005, the Veteran reported painful hemorrhoids which flared occasionally.  The pertinent diagnosis was internal hemorrhoids and likely rectal fissure causing sudden pain upon rectal examination.  The pertinent assessment was anal fissure.  

In May 2006, the Veteran reported seeing blood on her toilet paper but did not report any problems with hemorrhoids.  A separate clinical record dated the same month reveals the Veteran reported significant problems with hemorrhoids and rectal fissures causing rectal pain.  Visually no fissures were observed.  Digital rectal examination resulted in a complaint of pain and the examination had to be aborted.  

In June 2006, the Veteran complained of totally disabling rectal pain.  The pertinent diagnosis was anal fissure.  Physical examination revealed a small mucosal tear.  It was noted that her history was suggestive of chronic recurrent anal fissures.  No hemorrhoids were diagnosed.  

Physical examination of the rectum which was conducted in February 2007, December 2007 and November 2008, revealed no hemorrhoids.  

On VA examination in April 2010, the Veteran reported that she did not know what caused her hemorrhoids but complained of bleeding and pain.  The hemorrhoids were intermittent with remissions.  Physical examination revealed no hemorrhoids.  The diagnosis was hemorrhoids.  The examiner opined that the disability would have a significant effect on the Veteran's usual occupation.  She had to stand because it hurt to sit.  The examiner opined that the disability would result in severe effects in most activities of daily living with moderate effects on feeing and toileting being prevented.  

The Board finds that a compensable rating is not warranted for the service-connected hemorrhoids at any time during the appeal period.  The only time hemorrhoids were documented by physical examination in the claims file is in August 2005.  Subsequent to that, all references to the presence of hemorrhoids are by history.  Numerous clinical records affirmatively document the lack of the presence of hemorrhoids.  The Board notes that clinical records dated in December 2005, May 206 and June 2006 reference the presence of anal fissures, these assessments do not appear to have been made by any sort of physical examination.  A mucosal tear was noted but this was not reported as an anal fissure in June 2006.  All medical evidence dated subsequent to June 2006 is silent as to the presence of anal fissures.  The Board finds the evidence of record more nearly approximates a noncompensable evaluation under Diagnostic Code 7336 at all times during the appeal period.  


Entitlement to an initial, compensable rating for irritable bowel syndrome. 

In June 2005, the Veteran submitted a claim of entitlement to service connection for irritable bowel syndrome.  In December 2005, the RO granted service connection for irritable bowel syndrome and assigned a noncompensable evaluation, effective from October 1, 2005.  The Veteran has expressed dissatisfaction with the initial disability evaluation assigned.  

Under Diagnostic Code 7319, a noncompensable rating is warranted for mild irritable colon syndrome manifested by disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating requires severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114.

At the time of an August 2005 VA examination, the Veteran reported her initial predominant irritable bowel syndrome symptom was constipation.  At the time of the examination, she had had diarrhea for two years.  She described tenesmus as well.  She reported associated abdominal pain two to three times per month.  In terms of her job, it was inconvenient to rush to the bathroom.  Her abdominal pain was so severe at times she had to leave work or was unable to go to work.  This had reportedly happened on several occasions over the past year but the Veteran was unable to recall exactly how many times.  The pertinent diagnosis was irritable bowel syndrome currently with diarrhea predominant with associated abdominal cramping and tenesmus.  

In May 2006, the Veteran reported intermittent constipation for the last five years.  Another record dated the same month reveals the Veteran reported chronic constipation that had recently worsened.  She also noted occasional diarrhea but mostly constipation.  

In February 2007, the Veteran denied gastrointestinal as well as genitourinary symptoms.  

In April 2007, the Veteran denied having diarrhea.  

In May 2007, the Veteran reported having diarrhea.  

In September 2007, the Veteran reported hyper defecation.  

In November 2007, the Veteran denied constipation but reported intermittent diarrhea alternating with constipation.  Another clinical record dated the same month reveals the Veteran reported abdominal cramping, bowel urgency, diarrhea and constipation.  The pertinent assessment was abdominal pain.  

In December 2007, the Veteran denied gastrointestinal symptoms including abdominal pain.  She had had occasional diarrhea.  

In February 2008, the Veteran denied gastrointestinal symptoms.  

In April 2008, the Veteran denied gastrointestinal symptoms including diarrhea on two occasions.  

In September 2008, the Veteran denied gastrointestinal symptoms.  

On VA examination in April 2010, the Veteran reported intermittent diarrhea and constipation occurring on the same day.  The last episode was in April 2010.  She denied any symptoms at the time of the examination.  The Veteran reported weekly constipation but denied diarrhea.  She reported abdominal pain several times per week.  No abdominal tenderness was present.  The diagnosis was no pathology found at the time of the examination related to the claim of irritable bowel syndrome.  The examiner found the Veteran had mild irritable bowel syndrome symptoms in the past and none at the time of the examination.  The examiner opined that the disability would have no significant effects on the Veteran's occupation and no effects on activities of daily living.  

The Board finds that a compensable evaluation is not warranted at any time during the appeal period for irritable bowel syndrome.  While the Veteran has reported, at times, problems with constipation and diarrhea, she has also denied at other times gastrointestinal complaints.  The pertinent gastrointestinal complaints were intermittent.  The Board places significant probative weight on the characterization of the Veteran's irritable bowel syndrome symptoms as being mild by the examiner who conducted the most recent VA examination.  This opinion was based on a review of the medical records.  Based on the above, the Board finds the probative evidence of record demonstrates that the service-connected irritable bowel syndrome is productive of no more than disturbances of bowel function with occasional episodes of abdominal distress.  An increased rating is not warranted at any time during the appeal period.  


Entitlement to an initial, compensable rating for residuals of a cholecystectomy

Under Diagnostic Code 7318, a noncompensable evaluation is warranted for the nonsymptomatic residuals of removal of the gall bladder.  A 10 percent evaluation requires mild symptoms.  A 30 percent evaluation requires severe symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7318.

The Board finds that a compensable evaluation is not warranted for the service-connected disability at any time during the appeal period.  There is no competent evidence of record which demonstrates that the Veteran currently experiences any residuals of the cholecystectomy other than for the surgical scar which is evaluated under a separated Diagnostic Code.  

At the time of an August 2005 VA examination, it was noted that a cholecystectomy was performed in 2001.  The pertinent diagnosis was status post cholecystectomy complicated by epigastric hernia, which required surgical repair.  

At the time of an April 2010 VA examination, it was noted that the Veteran had a cholecystectomy in 2001 due to abdominal pain.  She denied any subsequent symptoms or present symptoms related to this.  The pertinent diagnosis was no residuals found related to removal of the gall bladder.  There were no effects on the Veteran's occupation or activities of daily living.  

To the extent that the Veteran attributed any symptomatology to the residuals of the cholecystectomy, the Board finds this evidence is not probative.  The extent of disability associated with the cholecystectomy, other than pain and tenderness which is evaluated separately, is a medical determination which the Veteran is not competent to make.  Based on the above, the Board finds the competent evidence of record demonstrates that the Veteran does not experience any residuals of the cholecystectomy at any time during the appeal period.  An increased rating is not warranted.  

In reaching the above determinations the Board has carefully considered the contentions and symptoms related by the Veterans, but finds that the evidence as a whole does not support assigning evaluations greater than those discussed above.

Extraschedular considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation for any of her service-connected disabilities on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the disabilities on appeal with the established criteria found in the rating schedule under the pertinent Diagnostic Codes shows that the rating criteria completely describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluations for the disability are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for any of her service-connected disabilities.  Indeed, it does not appear from the record that she has been hospitalized at all for any of these problems during the appeal period.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  While the Veteran has alleged that she has missed work due to some of her problems, she has still able to maintain employment.  There is nothing in the record which suggests that any of her service-connected disabilities markedly impact her ability to perform her job.  There were annotations that two of the disabilities could result in significant effects on the Veteran's employment but no annotation that there would be a marked impact.  The clinical records do not support a finding that any of the service-connected disabilities is productive of marked impact (or even significant impact) on the Veteran's occupation.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate any of the service-connected disabilities cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for a surgical scar, status post cholecystectomy (gall bladder removal) with epigastric hernia repair is denied. 

Entitlement to an initial rating in excess of 10 percent for uterine fibroids is denied.  

Entitlement to an initial rating in excess of 10 percent for hypothyroidism is denied.

Entitlement to a 10 percent rating, but no more, for the service-connected lumbosacral strain is granted as of February 2009, subject to the laws and regulations governing monetary awards.  The appeal as to this issue is granted to this extent.

Entitlement to an initial, compensable rating for residuals of a right ankle sprain is denied. 

Entitlement to an initial, compensable rating for hemorrhoids is denied. 

Entitlement to an initial, compensable rating for irritable bowel syndrome is denied.

Entitlement to an initial, compensable rating for residuals of a cholecystectomy is denied.



REMAND

The Veteran has claimed entitlement to an initial, compensable rating for deviated nasal septum with allergic rhinitis.  The issue on appeal was before the Board in February 2009 when it was remanded for a VA examination.  The Board's remand directed that, after the examination was conducted along with any additional development required, the Veteran was to be issued a supplemental statement of the case on the issue.  A VA examination was conducted in April 2010.  A review of the claims file demonstrates that, subsequent to the examination report being promulgated, the Veteran has not been issued with a supplemental statement of the case concerning her deviated septum claim.  This failure to issue a supplemental statement of the case is in conflict with the Board's February 2009 remand instructions.  The Veteran's representative noted that VA failed to comply with the remand instructions by failing to provide a supplemental statement of the case to the appellant.  The Veteran must be issued a supplemental statement of the case which concerns her claim for an increased rating for a deviated septum as directed by the Board's February 2009 remand.  

The Veteran has claimed entitlement to a compensable evaluation for bilateral bunions with plantar fasciitis and degenerative joint disease of the left, first metatarsophalangeal joint.  The Veteran's representative correctly points out that a December 2010 supplemental statement of the case indicates that a 10 percent evaluation is being assigned.  Also as pointed out by the Veteran's representative, it does not appear that a rating decision has been issued which increased the evaluation from the original noncompensable evaluation.  The Veteran's representative requested that the issue be remanded for readjudication with the proper evaluation assigned and proper notification given to the Veteran.  The failure of the RO to issue the Veteran an appropriate supplemental statement of the case as directed by the Board in its February 2009 remand must be corrected.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id. 

The Veteran has claimed entitlement to an increased rating for service-connected tension headaches.  There is some evidence in the form of the Veteran's allegations, that the symptomatology associated with the service-connected headaches is significantly disabling.  In March 2008, the Veteran's representative claimed the Veteran was experiencing severe prostrating headaches which occurred at least once per month with headaches lasting up to two days.  Additionally, at the time of an April 2010 VA miscellaneous neurological examination, the Veteran reported headaches six to seven times per month which could last for several hours.  An annotation was made that the headaches were incapacitating.  It was also noted that the headaches were weekly in the past twelve months and most attacks were prostrating.  The diagnosis was chronic cervicogenic muscle tension headaches.  The examiner opined the disability would have significant effects on the Veteran's usual occupation resulting in increased absenteeism.  It is not apparent upon what basis the examiner determined that the headaches were prostrating other than via the Veteran's self-reported history.  Neither VA regulations nor the Court have defined "prostrating."  See Fenderson (quoting Diagnostic Code 8100 verbatim but not specifically addressing the matter of what constitutes a prostrating attack).  For general medical purposes, "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  Significantly, the clinical records associated with the claims file do not document such a level of impairment due to headaches.  In fact, while there are numerous clinical records associated with the claims file dated during the pertinent time period, the records are devoid of any findings of problems with chronic headaches and that, at times, the Veteran denied headaches.  Chronic headaches were not included on the Veteran's "problem list" despite the fact that the list is quite long.  The Board finds that the examiner who conducted the most recent VA examination should be contacted to determine upon what basis the determination was made that the Veteran's headaches were prostrating.  

The Veteran has reported that she has missed work due to her headaches.  If the headaches were as prostrating as currently reported, there should be some evidence in the Veteran's employment records as to her missing work.  The Board finds the Veteran should be provided with a chance to submit additional documentation of the effects that he headaches have on her employment.  The Board notes that, under Diagnostic Code 8100, severe economic inadaptability is one of the criteria for a higher rating.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she submit evidence regarding the effects that her service-connected headaches have on her employment.  The Board is particularly interested in obtaining objective proof of missing work due to the headaches.  

2.  Contact the examiner who conducted the April 2010 miscellaneous neurological examination and request that she provide the rationale for the finding that the Veteran experiences headaches which are prostrating.  Inform the examiner that "prostration" is defined as extreme exhaustion or powerlessness.  If the examiner cannot provide the requested information without another examination of the Veteran, this should be scheduled.  If the examiner who conducted the April 2010 VA examination is not available, make arrangements for another suitably qualified health care professional to provide the requested information.  

3.  After the above has been completed to the extent possible, the AMC/RO should review the claims files, to include all evidence received since the most recent supplemental statement of the case, and determine if increased ratings are warranted for the service-connected deviated nasal septum with allergic rhinitis, for bunions with plantar fasciitis, for degenerative joint disease of the left, first metatarsophalangeal joint and/or for tension headaches.  A determination must also be made as to whether there was a prior adjudication of the bunion claim which resulted in a grant of a compensable evaluation.  If the prior adjudication was made, the Veteran must be provided with adequate notice of this determination and of his procedural and appellate rights.  If any benefit for which an appeal has been perfected remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


